919 A.2d 186 (2007)
Franco MOSCATIELLO and Antonietta Moscatiello, Petitioners,
v.
J.J.B. HILLIARD, W.L. Lyons, Inc., and Michael E. Klems and Edmund Kosakowsky, individually and as Employees and Agents thereof, Respondents.
Supreme Court of Pennsylvania.
March 13, 2007.

ORDER
PER CURIAM.
AND NOW, this 13th day of March, 2007, the Petition for Allowance of Appeal is hereby GRANTED, limited to the following:
Does the Federal Arbitration Act's (FAA's) procedural provision which allows for a three-month time frame within which to challenge an arbitration award preempt the state procedural rule which sets the time limit at thirty days? If not, should *187 Pennsylvania courts apply the state or federal procedures?